PROB 128
(2/20)SWPA




                            United States District Court
                                                          for
                                 EASTERN DISTRICT OF NEW YORK


                    Request for Modifying the Conditions or Term of Supervision
                                        with Consent of the Offender
                               (Probation Form 49, Waiver of Hearing is Attached)



Name of Offender:      Michael J. Persico                           Case Number: 0207 1:10CR00147

Name of Sentencing Judicial Officer:        The Honorable Dora L. Irizarry, U.S. District Court Judge

Date of Original Sentence: July 21,2017

Original Offense:         Extortionate extension of credit conspiracy, 18 U.S.C. § 371, a Class D felony.

Original Sentence:        Sixty(60) months' imprisonment, three(3)years' supervised release, with the
                          following special conditions: 1)Firearm prohibition; 2)Full-time verifiable
                          employment with full disclosure ofany self-employment; 3)Full financial disclosure;
                          4)Refrain from contacting the victims ofthe instant offense, and orders of protection
                          for the victims; 4)No associations with individuals associated with organized crime;
                          and 5)Comply with fine payment schedule. A Special Assessment Fee (satisfied on
                          September 29,2017)and fine in the amount of$250,000.00 (satisfied on January 4,
                          2019) were also ordered.

Type of Supervision:      Supervised Release           Date Supervision Commences:            November 10,2020

                                          PETITIONING THE COURT


El To modify the conditions ofsupervision as follows:
         You must submit your person, and any property, house, residence, vehicle, papers, effects, computer, electronic
communications devices, and any data storage devices or media, to search at any time, with or without a warrant, by any
federalprobation officer, or any other law enforcement officerfrom whom the Probation Office has requested assistance,
 with reasonable suspicion concerning a violation ofa condition ofprobation or supervised release or unlawful conduct by
you. Any items seized may be removed to the Probation Office or to the office oftheir designeefor a more thorough
examination.
Prob 12B - Requestfor Modifying the Conditions or Term ofSupervision with Consent ofthe Offender             Pog^ 2
Michael Persico                                PACTS:58500                         Case Number: 02071:10CR00147



                                                          CAUSE


Reference is made to Michael Persico (Persico) who was sentenced by Your Honor on July 21,2017. On
February 20,2020,the Eastern District ofNew York Probation Department received correspondence from the
Northem District ofNew York(NDNY)requesting a modification ofthe conditions ofPersico's term of
supervised release. Persico has requested a transfer ofsupervision to the NDNY upon his release from the
Bureau ofPrisons on November 10,2020. He is currently incarcerated at Allenwood Low Federal Correctional
Institution. According to the Presentence report, Persico was associated with the Colombo Organized Crime
family and in addition to having an aggravated role in an extortion plot, Persico was involved with organizing a
murder crew which included obtaining firearms. Consequently, we believe a search condition will better allow
for appropriate supervision. The search condition requested is currently a standard condition in the NDNY,and
Persico's acceptance to the NDNY is contingent upon the addition of tiiis search condition.

In view ofthe above noted information,the Probation Department in the Northem District of New York
respectfully requests that the conditions ofsupervised release be modified to include the search condition to
ensure the safety ofthe community and ensure that Persico complies with his supervised release conditions.
Persico has agreed to the addition of this condition as evident by the attached Waiver of Hearing form.


                                                                   Respectfully submitted,


                                                                   Joshua Mack
                                                                   U.S. Probation Officer
                                                                   Date: February 25,2020

                                                                   Approved by,
                                                                                  4



                                                                   Richard Azarian
                                                                   Supervisory U.S. Probation Officer
                                                                   Date: Febmary 25,2020




THE COURT ORDERS:
0 The modification of conditions as noted above.
□ No Action.
□ Other




                                                                                      Signature of Jud


                                                                                                   Date
PROB 49
NNYrev.6/10
                                  Waiver of Hearing to Modify Conditions
                             ofSupervised Release or Extend Term ofSupervision


                          UNITED STATES DISTRICT COURT
                                     for the
                          EASTERN DISTRICT OF NEW YORK

        1 have been advised and understand that I am entitled by law to a hearing and assistance of
counsel before any unfavorable change may be made in my conditions ofSupervised Release or my
period ofsupervision being extended. By ^assistance of counsel,' I understand that I have a right
to be represented at the hearing by counsel ofmy own choosing ifI am able to retain counsel. I also
understand that 1 have the right to request the Court to appoint counsel to represent me at such
hearing at no cost to myselfifI am not able to retain counsel of my own choosing.

          I hereby voluntarily waive my statutory right to a hearing and to assistance ofcounsel. lam
fully aware this is only a proposal to the Court to address the alleged violation(s) and it is in
no way binding upon the Court. The Court has the discretion to order a hearing which could
result in a different sanction being imposed. I agree to the following modification of my
Conditions ofSupervised Release or to the proposed extension of my term of supervision:

You mustsubmityour person,and any property,house,residence, vehicle,papers,effects,computer,
electronic communications devices, and any data storage devices or media,to search at any time,
with or without a warrant, by any federal probation officer, or any other law enforcement officer
from whom the Probation Office has requested assistance, with reasonable suspicion concerning a
violation ofa condition ofprobation or supervised release or xmlawful conduct by you. Any items
seized may be removed to the Probation Office or to the office oftheir designee for a more thorough
examination.




Witness^^                                               Signed:      Supervised Releasee
